 



Exhibit 10.1
2007 AMENDED AND RESTATED
STANDSTILL AGREEMENT
     THIS 2007 AMENDED AND RESTATED STANDSTILL AGREEMENT (this “Agreement”),
dated as of July 16, 2007, is by and among PRG-SCHULTZ INTERNATIONAL, INC., a
Georgia corporation (the “Company”), and each of the other parties identified on
the signature pages hereto (collectively, the “Investors”).
W I T N E S S E T H:
     WHEREAS, the Investors are the Beneficial Owners of shares of the Common
Stock of the Company and desire to have the ability to acquire additional shares
of such Common Stock;
     WHEREAS, the Investors also own certain 9% Series A Convertible Preferred
Stock of the Company (the “Series A Preferred”), 10% Convertible Notes of the
Company (the “10% Notes”) and 11% Senior Notes of the Company (the “11% Notes”);
     WHEREAS, Blum Strategic Partners II, L.P. and Blum Strategic Partners II
GmbH & Co. KG are among the lenders to the Company pursuant to a certain
Financing Agreement, dated as of March 17, 2006, by and among PRG-Schultz
International, Inc., as Parent, PRG-Schultz USA, Inc., as Borrower, certain
subsidiaries of Parent, as Guarantors, the lenders from time to time party
thereto, Ableco Finance LLC, as collateral agent for the lenders, and The CIT
Group/Business Credit, Inc., as administrative agent for the Lenders (the
“Financing Agreement”);
     WHEREAS, the Company has adopted that certain Shareholder Protection Rights
Agreement (the “Rights Agreement”) dated as of August 9, 2000, as amended
effective on May 15, 2002, August 16, 2002, November 7, 2005, November 14, 2005
and March 16, 2006, between the Company and First Union National Bank, as Rights
Agent;
     WHEREAS, the Investors and the Company entered into an Amended and Restated
Standstill Agreement with the Company as of August 21, 2002 (the “2002
Standstill Agreement”), as amended and restated on November 14, 2005 (the “2005
Standstill Agreement”);
     WHEREAS, the Company has requested that the Investors and/or certain
Controlled Affiliates take certain actions to facilitate the refinancing of the
Financing Agreement and the redemption and/or refinancing of the Series A
Preferred, the 10% Notes and the 11% Notes, which actions would include the
conversion into Common Stock of certain of the Series A Preferred and 10% Notes
held by the Investors (collectively, the “Refinancing”); and
     WHEREAS, in connection with the Refinancing, the parties to the 2005
Standstill Agreement have agreed to enter into this Agreement to amend certain
provisions thereof and intend that this Agreement supersede the 2005 Standstill
Agreement in its entirety.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. Capitalized terms used in this Agreement which are not
otherwise defined by this Agreement are used with the same meanings ascribed to
such terns in the Rights Agreement, as amended through the date hereof. In
addition, unless the context otherwise requires, the following terms shall have
the following meanings for purposes of this Agreement:

  (a)   “13D Group” means any “group” (within the meaning of Section 13(d) of
the Exchange Act) formed for the purpose of acquiring, holding, voting or
disposing of Voting Stock of the Company.     (b)   A Person shall be deemed the
“Beneficial Owner”, and have “Beneficial Ownership” of, and to “Beneficially
Own”, any securities as to which such Person or any of such Person’s Affiliates
or Associates is or may be deemed to be the beneficial owner pursuant to
Rules 13d-3 and 13d-5 under the Exchange Act as such Rules are in effect on the
date of this Agreement as well as any securities as to which such Person or any
of such Person’s affiliates has the right to become the Beneficial Owner
(whether such right is exercisable immediately or only after the passage of time
or the occurrence of conditions) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights (other than the rights granted under the Rights Agreement), warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
“Beneficial Owner”, or to have “Beneficial Ownership” of, or to “Beneficially
Own”, any security (i) solely because such security has been tendered pursuant
to a tender or exchange offer made by such Person or any of such Person’s
affiliates until such tendered security is accepted for payment or exchange or
(ii) solely because such Person or any of such Person’s affiliates has or shares
the power to vote or direct the voting of such security pursuant to a revocable
proxy given in response to a public proxy or consent solicitation made to more
than ten holders of shares of a class of stock of the Company registered under
Section 12 of the Exchange Act and pursuant to, and in accordance with, the
applicable rules and regulations under the Exchange Act, except if such power
(or the arrangements relating thereto) is then reportable under Schedule 13D
under the Exchange Act (or any similar provision of a comparable or successor
report). For purposes of this Agreement, in determining the percentage of
outstanding shares of Common Stock with respect to which a Person is the
Beneficial Owner, all shares as to which such Person is deemed the Beneficial
Owner shall be deemed outstanding. Notwithstanding anything in this paragraph to
the contrary, a Person shall not be deemed the “Beneficial Owner” of, or to
“Beneficially Own”, any security beneficially owned by another Person solely by
reason of an agreement, arrangement or understanding with such other Person for
the purposes of: (x) soliciting the Company’s stockholders for the election of
director nominees or any other stockholder resolution, the formation of and
membership on any committee for the purpose of promoting or opposing any
stockholder resolution or for electing a slate of nominees to the Board, service
on such a slate of nominees, or agreement to serve on a slate of director
nominees, provided that such other Person retains the right at any time to
withdraw as a nominee or member of any such committee, and to withhold or revoke
any vote or

2



--------------------------------------------------------------------------------



 



      proxy for or against any such stockholder resolution or for such slate of
nominees; (y) entering into revocable voting agreements or the granting or
solicitation of revocable proxies with respect to any of the matters described
in the foregoing clause (x); or (z) the sharing of expenses and the
indemnification against expenses and liabilities by any such other Person with
respect to expenses incurred or conduct occurring during the time such other
Person is a nominee or a member of any such committee described in the foregoing
clause (x).

  (c)   “Change of Control” shall mean (i) the acquisition by a Third Party of
more than 50% of the Company’s then outstanding Voting Stock, excluding however,
a purchase agreement with an underwriter or group of underwriters in a
registered public offering to the public; (ii) the consummation of a merger,
acquisition, consolidation or reorganization or series of such related
transactions involving the Company, unless immediately after such transaction or
transactions, the shareholders of the Company immediately prior to such
transaction shall Beneficially Own at least 50% of the outstanding Voting Stock
of the Company (or, if the Company shall not be the surviving company in such
merger, consolidation or reorganization, the Voting Stock of the surviving
corporation issued in such transaction or transactions in respect of Voting
Stock of the Company shall represent at least 50% of the Voting Stock of such
surviving corporation); (iii) a change or changes in the membership of the
Company’s Board of Directors which represents a change of a majority of such
membership during any twelve-month period (unless such change or changes in
membership are caused by the actions of the then-existing Board of Directors);
or (iv) the consummation of a sale of all or substantially all of the Company’s
assets unless immediately after such transaction, the shareholders of the
Company immediately prior to such transaction shall Beneficially Own at least
50% of the Voting Stock of the acquiring company.     (d)   “Common Stock” shall
mean the common stock, no par value per share, of the Company.     (e)  
“Controlled Affiliate” shall mean any Investor or any Person that is directly or
indirectly, controlling, controlled by or under common interest with any
Investor.     (f)   “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.     (g)   “Investor Tender Offer” shall mean a bona fide
public tender offer subject to the provisions of Regulation 14D under the
Exchange Act, by an Investor (or any 13D Group that includes an Investor) to
purchase or exchange for cash or other consideration all of the outstanding
shares of Common Stock (other than Common Stock owned by the Investors or their
Controlled Affiliates) and which has a minimum condition of such number of
shares of Common Stock that would result in the Investors or their Controlled
Affiliates Beneficially Owning not less than 51% of the shares of outstanding
Common Stock on a fully-diluted basis (including all shares of Common Stock
issuable upon exercise of any option,

3



--------------------------------------------------------------------------------



 



      warrant, conversion right or other right to acquire Common Stock, whether
or not then exercisable).

  (h)   “Person” shall mean any individual, partnership, association, group (as
such term is used in Rule 13d-5 under the Exchange Act, as such Rule is in
effect as of the date of this Agreement), corporation or other entity.     (i)  
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.     (j)   “Third Party” shall mean
any Person other than any Investor or any Affiliate or Associate of an Investor.
    (k)   “Total Current Voting Power” shall mean, with respect to any
corporation, the total number of votes that may be cast in the election of
members of the board of directors of the corporation if all securities entitled
to vote in the election of such directors (excluding shares of preferred stock
that are entitled to elect directors only upon the occurrence of customary
events of default) are present and voted.     (l)   “Voting Stock” of any Person
shall mean any securities entitled to vote generally in the election of
directors of such Person, or any direct or indirect rights or options or
warrants to acquire any such securities or any securities convertible or
exercisable into or exchangeable for such securities, whether or not such
securities are so convertible, exercisable or exchangeable at the time of
determination, except that the Convertible Notes shall not be included as part
of the Voting Stock.

     2. Amendment to Rights Agreement. With the goal of ensuring that Investors
shall not be deemed to be an Acquiring Person (as such term is defined in the
Rights Agreement) for so long as they have not breached any of the
representations, warranties or covenants contained in this Agreement, the
Company’s Board of Directors will promptly amend the Rights Agreement, such that
the Rights Agreement amendment will be effective prior to or concurrently with
the effectiveness of this Agreement pursuant to Section 7, to provide that the
Investors shall not be deemed an Acquiring Person thereunder for so long as
(a) this Agreement is in effect and (b) the Investors have not acquired
Beneficial Ownership of any Common Stock after the date hereof, if, after such
acquisition, the Investors would be the Beneficial Owners of more than 49.9% of
the Common Stock then outstanding (the “Limit”); provided, however, that the
amendment to the Rights Agreement will provide that any termination of this
Agreement by the Company in accordance with the terms hereof or delivery of any
notice of termination by Investors, in each case pursuant to Section 16 hereof,
shall rescind the amendment and cause the Investors’ full Beneficial Ownership
of Common Stock to be considered for purposes of determining whether or not
Investors are an Acquiring Person; provided, further, however, that neither any
stock split, share dividend, recapitalization, reclassification or other similar
transaction effected by, or with approval of, the Board of Directors of the
Company, nor any transfer of Beneficial Ownership of Common Stock between or
among Investors and/or their Controlled Affiliates that does not change the
total number of shares of Common Stock

4



--------------------------------------------------------------------------------



 



Beneficially Owned by the Investors and their Controlled Affiliates in the
aggregate shall be considered an “acquisition”. In furtherance and not in
limitation of the preceding sentence, if there shall be a reduction in the total
number of shares of Common Stock of the Company and, as a result of such
reduction, the Investors and/or their Controlled Affiliates shall become the
Beneficial Owners of more than 49.9% of the Common Stock, the Investors and
their Controlled Affiliates shall not be deemed an Acquiring Person unless
thereafter they acquire Beneficial Ownership of any additional shares of Common
Stock at a time when they are (or by such acquisition become) Beneficial Owners
of more than 49.9% of the Common Stock.
     3. Representations and Warranties by Investors. Each of the Investors
hereby severally represents and warrants to the Company as follows:

  (a)   Such Investor has all requisite corporate and other power and authority
(if applicable) to execute, deliver and perform their respective obligations
under this Agreement. The execution, delivery and performance of this Agreement
by such Investor and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate and other action (if
applicable) on the part of such Investor.     (b)   This Agreement has been duly
executed and delivered by such Investor and constitutes a legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors
rights generally or by general principles of equity.     (c)   No governmental
consent, approval, authorization, license or clearance, or filing or
registration with any governmental or regulatory authority, is required in order
to permit such Investor to perform its respective obligations under this
Agreement, except for such as have been obtained.     (d)   The shares of Common
Stock and other securities set forth on Schedule 1 attached hereto represent all
of the shares of capital stock of the Company, if any, which are Beneficially
Owned by such Investor on the date hereof. Such securities are owned free and
clear of any charge, claim, equitable interest, lien, option, pledge, security
interest, right of first refusal, encumbrance or similar restriction. Such
Investor does not have the right to vote shares of capital stock of the Company
other than those set forth on Schedule 1 with respect to such Investor, and such
Investor has not granted any other Person the right to vote such shares.

     4. Representations and Warranties of the Company. The Company represents
and warrants to the Investors as follows:
     (a) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Company.

5



--------------------------------------------------------------------------------



 



     (b) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally or by general principles of equity.
     (c) No governmental consent, approval, authorization, license or clearance,
or filing or registration with any governmental or regulatory authority, is
required in order to permit the Company to perform its obligations under this
Agreement, except for such as have been obtained.
     5. Standstill Provisions. Each of the Investors hereby severally agrees
that neither it nor any Controlled Affiliate of such Investor will singularly or
together with any other Person directly or indirectly, in each case unless
specifically requested to do so in writing in advance by the Board of Directors
of the Company:
     (a) Acquire, offer or agree to acquire (whether publicly or otherwise) in
any manner, any Voting Stock of the Company or its subsidiaries (or Beneficial
Ownership thereof), if, after taking into account the shares acquired in such
acquisition, the Investors would be the Beneficial Owners of more than 49.9% of
the Common Stock, except for securities acquired pursuant to a stock split,
share dividend, recapitalization, reclassification or similar transaction
effected by or with the approval of the Board of Directors of the Company.
     (b) Make or in any way propose or participate in any “solicitation” of
“proxies” to vote (as such terms are defined in Rule 14a-1 of the Exchange Act),
solicit any consent, or communicate with in any material respect, or seek to
advise or influence any Person (other than the Investors and their Controlled
Affiliates) with respect to the solicitation or voting of any Voting Stock of
the Company in opposition to any matter that has been recommended by the Board
of Directors of the Company or in favor of any matter that has not been approved
by the Board of Directors of the Company, or become a “participant” (as defined
in Instruction 3 to Item 4 of Rule 14a-101 under the Exchange Act) in any
contested election of directors of the Company, or threaten or propose to do the
same or publicly announce an intention to do the same.
     (c) Form, or be a member of, join or encourage the formation of any Person
(other than the group consisting solely of the Investors and their Controlled
Affiliates) with respect to the acquisition of any material assets of the
Company or any of its subsidiaries or any Voting Stock of the Company or its
subsidiaries if such Person would Beneficially Own more than 49.9% of such
Voting Stock.
     (d) Call or seek to have called any meeting of the shareholders of the
Company other than through participation as a director of the Company and with
the prior approval of the Board.
     (e) Initiate, propose or otherwise solicit shareholders of the Company for
the approval of any shareholder proposal with respect to the Company as
described in Rule

6



--------------------------------------------------------------------------------



 



14a-8 under the Exchange Act, or induce or attempt to induce any Person to
initiate any such shareholder proposal, in opposition to any matter that has
been recommended by the Board or in favor of any matter that has not been
approved by the Board.
     (f) Without the prior written permission of the Board of Directors of the
Company, solicit, seek to effect, negotiate with or provide any non-public
information to any Person with respect to, or make any statement or proposal,
whether written or oral, or otherwise make any public announcement or proposal
whatsoever with respect to (i) a merger or acquisition of the Company or any
other business combination involving the Company, (ii) the sale of all or a
substantial portion of the assets of the Company and its subsidiaries, (iii) the
purchase of equity securities of the Company (except as permitted in
Section 5(a)) or any of its subsidiaries, whether by tender offer, exchange
offer or otherwise, (iv) the liquidation of the Company, (v) the
recapitalization of the Company, (vi) any other extraordinary business
transaction with respect to the Company, or (vii) any other matter involving the
Company, or take any action which might require or result in a public
announcement by or with respect to the Company or with respect to any such
matters (except that the foregoing shall not restrict communications among the
Investors and their Controlled Affiliates); provided, however, that this Section
5(f) shall not apply to any privately negotiated sale to a third party of Voting
Stock of the Company owned by an Investor or Controlled Affiliate.
     (g) Instigate or assist, or enter into any arrangements with, any Third
Party to do any of the actions described in this Section 5.
Anything in this Section 5 to the contrary notwithstanding, this Section 5 shall
not prohibit or restrict (i) any Investor affiliate serving as a director of the
Company from acting in compliance with his fiduciary duties to the Company in
such capacity, and (ii) any disclosure pursuant to Section 13(d) of the Exchange
Act which an Investor reasonably believes, based on the advise of outside
counsel, is required in connection with any action taken by such Investor that
is otherwise in compliance with this agreement.
     6. Suspension of Restrictions. The limitations provided in Section 5 shall
immediately be suspended upon the earliest occurrence of any of the following
events:
     (a) The occurrence of a “Change of Control” of the Company.
     (b) The public announcement by the Company that it is for sale or that it
has accepted an offer from any party for any business combination, sale or
similar extraordinary transaction involving the Company or all or substantially
all of its assets.
     (c) The execution of a definitive agreement by the Company which, if
consummated, would result in a Change of Control of the Company.
     (d) The adoption by the Board of Directors of a plan of complete
liquidation or dissolution or the filing by the Company, or commencement against
the Company, of any petition for relief under Title 11 of the Unites States Code
or the filing by the

7



--------------------------------------------------------------------------------



 



Company, or commencement against the Company, of any petition for relief under
Title 11 of the United States Code.
To the extent a widely disseminated public announcement thereof has not already
been made, the Company shall provide the Investors with prompt written notice of
the occurrence of any of the events set forth in this Section. Upon any
(i) public withdrawal of any “for sale” notice referred to in Section 6(b),
(ii) termination of any agreement referred to in Section 6(c) without
consummation thereof, or (iii) termination of the plan of liquidation referenced
in Section 6(d), as the case may be, the limitations provided in this Agreement
(except to the extent then suspended as a result of any other event specified in
this Section) shall again be applicable to the extent provided herein; provided,
however, that, in the case of clauses (i), (ii) or (iii) above, prior to such
public withdrawal or auction termination, agreement termination or plan
termination, as the case may be, (A) the Investors and their Controlled
Affiliates have not acquired actual ownership of Voting Stock of the Company
representing in the aggregate a majority of the Total Current Voting Power of
the Company and (B) no Investor or its Controlled Affiliate has commenced a
Investor Tender Offer.
     7. Effectiveness of Agreement. This Agreement shall not be effective until
such time as (i) the Company shall have obtained the consent of the lenders
under the Financing Agreement or the Financing Agreement has been paid off in
full, and (ii) (A) it has been approved by holders of a majority of the
aggregate principal amount of the 11% Notes then outstanding, as provided for
pursuant to the terms of the Indenture governing the 11% Notes (the “Senior
Notes Indenture”) or (B) Company shall have discharged its obligations under, or
otherwise terminated, the Senior Notes Indenture. Until such time as the
conditions set forth in this Section 7 have been met, the 2005 Standstill
Agreement shall remain in full force and effect. For purposes of this Agreement
and for the avoidance of doubt, the Senior Notes Indenture will be deemed to be
terminated at such time as each of the outstanding 11% Notes is the subject of a
redemption notice and the Company has deposited the funds with the trustee of
the Senior Notes Indenture of the aggregate consideration sufficient to redeem
all outstanding 11% Notes.
     8. Enforcement. Each of the Investors, on the one hand, and the Company, on
the other, acknowledge and agree that irreparable damage would occur if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically its provisions in any court having jurisdiction,
this being in addition to any other remedy to which they may be entitled at law
or in equity.
     9. Entire Agreement; Waivers. This Agreement, when effective pursuant to
Section 7 hereof, constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties with respect to such subject matter
(including the 2002 Standstill Agreement and the 2005 Standstill Agreement),
provided that (i) the certain confidentiality agreement dated as of February 5,
2007, between Blum Capital Partners, L.P. and the Company and (ii) the certain
Conversion and Support Agreement of even date herewith between Blum Capital
Partners, L.P. and the Company, shall not be affected

8



--------------------------------------------------------------------------------



 



hereby and shall remain in full force and effect until terminated in accordance
with their respective terms and provided further that to the extent there is any
conflict between the provisions of such agreements and this Agreement, the
provisions of those agreements shall apply until such agreements are terminated
in accordance with their respective terms. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof or thereof (whether or not similar), shall constitute a continuing waiver
unless otherwise expressly provided nor shall be effective unless in writing and
executed (i) in the case of a waiver by the Company, by the Company and (ii) in
the case of a waiver by the Investors, by the Investors against which
enforcement of such waiver is sought.
     10. Amendment or Modification. The parties hereto may not amend or modify
this Agreement except in such manner as may be agreed upon by a written
instrument executed by the Company and the Investors against which enforcement
of such amendment is sought.
     11. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, and each successor shall be deemed to be a party
hereto for all purposes hereof. The terms and provisions of this Agreement shall
not be binding upon any transferee (other than an Investor or a Controlled
Affiliate of an Investor) that purchases any securities subject to this
Agreement without violation of any provision of this Agreement. An Investor may
not assign or transfer any of its rights or obligations hereunder (whether to a
transferee of shares of Common Stock or otherwise) without the prior written
consent of the Company, and no transfer or assignment by any party shall relieve
such party of any of its obligations hereunder.
     12. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable, the remaining provisions shall
remain in full force and effect. It is declared to be the intention of the
parties that they would have executed the remaining provisions without including
any that may be declared unenforceable.
     13. Headings. Descriptive headings are for convenience only and will not
control or affect the meaning or construction of any provision of this
Agreement.
     14. Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties, and each such
executed counterpart will be an original instrument.
     15. Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing (including telecopy or
similar teletransmission), addressed as follows:
If to the Company, to:
PRG-Schultz International, Inc.
600 Galleria Parkway
Suite 100
Atlanta, Georgia 30339
Attention: Victor A. Allums

9



--------------------------------------------------------------------------------



 



Telephone No.: (770) 779-6610
Facsimile No.: (770) 779-3034
with a copy to:
Troutman Sanders LLP
600 Peachtree Street, NE
Suite 5200
Atlanta, Georgia 30308
Attention: David W. Ghegan
Telephone No.: (404) 885-3139
Facsimile No.: (404) 962-6599
If to the Investors, to:
Blum Capital Partners, L.P.
909 Montgomery Street
Suite 400
San Francisco, California 94113
Attention: Gregory Hitchan
Facsimile No.: (415) 283-0653
with a copy to:
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: Eric R. Markus
Telephone: (202) 663-6000
Facsimile: (202) 663-6363
Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) in the case of any notice or communication sent other than
by mail, on the date actually delivered to such address (evidenced, in the case
of delivery by overnight courier, by confirmation of delivery from the overnight
courier service making such delivery, and in the case of a telecopy, by receipt
of a transmission confirmation form or the addressee’s confirmation of receipt),
or (b) in the case of any notice or communication sent by mail, three business
days after being sent, if sent by registered or certified mail, with first-class
postage prepaid. Each of the parties hereto shall be entitled to specify a
different address by giving notice as aforesaid to each of the other parties
hereto.
     16. Termination. Once this Agreement has become effective pursuant to
Section 7 hereof, this Agreement shall remain in full force and effect until
terminated in accordance with this Section. This Agreement may be terminated by
2/3’s of the Investors, at any time the Investors’ aggregate Beneficial
Ownership of Common Stock is below 15%, by giving 30 days’ advance written
notice to the Company. Except as set forth in the following two sentences, all
of

10



--------------------------------------------------------------------------------



 



the provisions of this Agreement shall remain in full force and effect for
30 days following receipt of such notice by the Company, regardless of whether
or not Investors shall thereafter become an Acquiring Person pursuant to the
Rights Agreement during such 30 day period. Section 5(a) shall terminate upon
the Company’s receipt of such notice. This Agreement may be terminated by the
Company ten days after written notice to Investors following any material breach
by any Investor of any provision hereof, including without limitation any breach
of Section 5 hereof, if such breach is not cured within such ten-day notice
period.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive law of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the law of any other jurisdiction.
     18. Non-Exclusive Submission to Jurisdiction. Any disputes arising out of
or in connection with this Agreement may be adjudicated in the United States
District Court for the Northern District of Georgia or in a court of competent
civil jurisdiction in the State of Georgia. Each party hereto irrevocably
submits to the personal jurisdiction of such courts for the purposes of any such
suit, action, counterclaim or proceeding arising out of this Agreement
(collectively, a “Suit”). Each of the parties hereto hereby waives and agrees
not to assert by way of motion, as a defense or otherwise in any such Suit, any
claim that it is not subject to jurisdiction of the above courts, that such Suit
is brought in an inconvenient forum, or the venue of such Suit is improper;
provided, however, that nothing herein shall be construed as a waiver of any
right that any party hereto may have to remove a Suit from a court sitting in
the State of Georgia to the United States District for the Northern District of
Georgia. Each of the parties hereby agrees that service of all writs, process
and summonses in any Suit may be made upon such party by mail to the address as
provided in this Agreement. Nothing herein shall anyway be deemed to limit the
ability of any party to serve any such writs, process or summonses in any other
matter permitted by applicable law.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Investors have caused this
Agreement to be executed as of the date first above written by their respective
duly authorized representatives.

            The Company:

PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ James B. McCurry         Name:   James B. McCurry       
Title:   President, Chief Executive Officer and Chairman of the Board     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            The Investors:

BLUM CAPITAL PARTNERS, L.P.

By: Richard C. Blum & Associates, Inc.,
       its General Partner
      By:   /s/ Gregory Hitchan         Gregory Hitchan,        General Counsel
and Secretary                RICHARD C. BLUM & ASSOCIATES, INC.
      By:   /s/ Gregory Hitchan         Gregory Hitchan,        General Counsel
and Secretary                BLUM STRATEGIC GP, L.L.C.
      By:   /s/ Gregory Hitchan         Gregory Hitchan, Member               
BLUM STRATEGIC GP II, L.L.C.
      By:   /s/ Gregory Hitchan         Gregory Hitchan, Member               
BLUM STRATEGIC PARTNERS, L.P.

By: BLUM STRATEGIC GP, L.L.C.
      By:   /s/ Gregory Hitchan         Gregory Hitchan, Member           

13



--------------------------------------------------------------------------------



 



            BLUM STRATEGIC PARTNERS II, L.P.

By: BLUM STRATEGIC GP II, LLC,
       its General Partner
      By:   /s/ Gregory Hitchan         Gregory Hitchan, Member               
RICHARD C. BLUM
      /s/ Gregory Hitchan       Gregory Hitchan, Attorney-in-Fact             
BK CAPITAL PARTNERS IV, L.P.
STINSON CAPITAL PARTNERS, L.P.
STINSON CAPITAL PARTNERS II, L.P.
STINSON CAPITAL PARTNERS QP, L.P.
STINSON CAPITAL PARTNERS S, L.P.

By: BLUM CAPITAL PARTNERS, L.P.,
       its General Partner

By: Richard C. Blum & Associates, Inc.,
       its General Partner
      By:   /s/ Gregory Hitchan         Gregory Hitchan,        General Counsel
and Secretary                STINSON CAPITAL FUND (CAYMAN), LTD.

By: BLUM CAPITAL PARTNERS, L.P.,
       its Investment Advisor

By: Richard C. Blum & Associates, Inc.,
       its General Partner
      By:   /s/ Gregory Hitchan         Gregory Hitchan,        General Counsel
and Secretary   

14



--------------------------------------------------------------------------------



 



            BLUM STRATEGIC PARTNERS II GMBH
& CO. KG

By: Blum Strategic GP II, L.L.C.,
       its managing limited partner
      By:   /s/ Gregory Hitchan         Gregory Hitchan        Member and
General Counsel   

15



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

                      Shares Owned     Investor:   Directly   Derivative Shares
Blum Capital Partners, L.P.
    52       2,114  
BK Capital Partners IV, L.P.
    8,300       0  
Stinson Capital Partners, L.P.
    14,762       686,438  
Stinson Capital Partners II, L.P.
    17,870       741,655  
Stinson Capital Partners (QP), L.P.
    17,375       808,033  
Stinson Dominion, L.P.
    4,767       221,719  
Blum Strategic Partners, L.P.
    11,770       0  
Blum Strategic Partners II, L.P.
    827,640       1,816,684  
Blum Strategic Partners II GmbH& Co. KG
    17,065       37,454  

16